Title: To James Madison from William H. Winder, 1 February 1814
From: Winder, William H.
To: Madison, James


        
          Sir
          Washington City Feby 1st 1814
        
        Agreably to your permission I herewith inclose you a copy of the correspondence which passed between his Excellency Sir George Prevost & myself during the time that I was a prisoner of war in Quebec & the neighbourhood & which finally terminated in my being permitted to come to the United States upon the Terms and for the period which will be found in my letter containing my engagement and which closed this correspondence.
        You will percieve that I have sometimes ventured to pledge the views and intentions of my goverment and in a manner I hope that will be satisfactory to you.
        The perseverance with which I pressed Sir George Prevost upon the subject of my return will I hope be attributed by you to its real motives, which were not only on my private concerns—but from the hope that I might thus facilitate my rejoining the army, where I had the vanity to flatter myself I could have performed services that would have been useful to my country as well as honorable to myself.
        You will percieve in my letter of the 17th Decr the day on which I was made an hostage that I threw in as a motive to Sir George Prevost to permit my return the hope that I might be able to induce my government at least to wave the course of retaliation which had been adopted & I feel myself obliged frankly to disclose to you that his permission to me to return, which was communicated verbally to me by Mr Brenton the Secretary of the province was predicated upon that suggestion only.
        My opinion upon the right of retaliation on the part of the United States has been communicated to the secretary of state in a sealed packet which was permitted to pass by Sir George Prevost as you will percieve by the correspondence & which has I am informed been communicated to you by him. But without at all touching that question it appeared to me that there were several alternatives which the United States might adopt without abandoning the principle & which would at the same time preserve its honor & save the lives of its unfortunate citizens who were or should become prisoners of war. These views I shall be ready to suggest to your consideration should you deem it material. I have the honor to be with high respect Sir your obt Servt.
        
          Wm H Winder
        
      